

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made by and between Fluent, Inc.
(the “Company”) and the individual identified on Exhibit A attached hereto (the
“Employee”) effective as of the Effective Date.


RECITALS


WHEREAS, the Company’s wholly-owned subsidiary, Fluent, LLC, and its
subsidiaries engage in the business of performance-based digital advertising and
marketing services and solutions to advertisers, publishers, and advertising
agencies using proprietary and third-party platforms;


WHEREAS, the employment agreement by and between the Employee and Fluent, LLC,
dated as of December 8, 2015 was assumed by the Company on March 26, 2018; and


WHEREAS, from and after the date hereof, the Company desires to retain the
services of the Employee pursuant to the terms and conditions set forth herein
and the Employee desires to be employed by the Company on such terms and
conditions.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:


AGREEMENT


1. Term of Agreement. This Agreement will be effective on the Effective Date.
The term shall be for the period set forth on Exhibit A attached hereto (the
“Initial Term”); provided that, at the end of the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each, a “Renewal
Term” and collectively with the Initial Term, the “Term”), unless either party
provides written notice to the other no less than sixty (60) days prior to the
commencement of such Renewal Term, setting forth a desire to terminate this
Agreement.


2. Position and Duties. During the Term, the Employee shall serve the Company in
the position and perform the duties as are set forth on Exhibit A attached
hereto.


3. Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote Employee’s full business time,
attention, skill and energy exclusively to the duties and responsibilities of
Employee’s position; (b) service the Company faithfully, diligently and to the
best of Employee’s ability; (c) use Employee’s best efforts to promote the
success of the Company; and (d) cooperate fully with the Company’s Board of
Directors (the “Board”) in the advancement of the Company’s best interests to
assure full and efficient performance of Employee’s duties hereunder.


4.    Compensation and Benefits. During the Term:




1



--------------------------------------------------------------------------------




a.     Base Salary. The Employee shall be paid the annual base salary set forth
on Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time in its sole discretion, payable in equal periodic
installments according to the Company’s customary payroll practices, but not
less frequently than monthly (the “Base Salary”). The Base Salary may be
increased but not decreased without the Employee’s written consent.


b.     Benefits. The Employee shall, during the Term, be eligible to
participate, commensurate with the Employee’s position, in such retirement, life
insurance, hospitalization, major medical, fringe and other employee benefit
plans that the Company generally maintains for its full-time employees
(collectively, the “Benefits”). Notwithstanding the foregoing, the Company may
discontinue or terminate at any time any employee benefit plan, policy or
program now existing or hereafter adopted and will not be required to compensate
the Employee for such discontinuance or termination; provided, however, that the
Company shall be required to offer to the Employee any rights or benefits
extended to other employees in the event of termination of such plans or
benefits, including, but not limited to coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).


c.     Bonus. During the Term, the Employee shall have an annual target cash
bonus opportunity of no less than twenty five percent (25%) of one (1) year’s
Base Salary (the “Bonus”), based on the achievement of Company and individual
performance objectives to be determined in good faith by the Board in advance
and in consultation with the Employee.


d.     Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, government
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).


e.     Reimbursement. If the Company is required to restate its financial
information due to material non-compliance, as a result of misconduct, with
financial reporting requirements under federal securities laws, the Employee
must reimburse the Company for any bonuses paid to and profits received by
Employee from sale of company securities during the twelve (12) months after
such financial information was initially reported.


f.     Equity Incentive Compensation. The Employee shall be entitled to
participate, commensurate with the Employee’s position, in the Fluent, Inc. 2018
Stock Incentive Plan as further described on Exhibit A attached hereto.


g.     Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses incurred by Employee in the
performance of Employee’s duties under this Agreement and, in accordance with
the Company’s existing policies and procedures pertaining to the reimbursement
of expenses to employees in general. Notwithstanding anything


2



--------------------------------------------------------------------------------




herein to the contrary or otherwise, except to the extent any expense or
reimbursement provided pursuant to this Section 4.e does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Code (as
defined below): (i) the amount of expenses eligible for reimbursement provided
to the Employee during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Employee in any
other calendar year, (ii) the reimbursements for expenses for which the Employee
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.


5. Termination of Employment.


a.     By the Company. The Company may terminate this Agreement and Employee’s
employment, for the following reasons:


i.
Death. This Agreement shall terminate immediately upon the death of the

Employee.


ii.
Disability. The Company may terminate this Agreement and the Employee’s
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Employee has a “Disability” if, for physical or
mental reasons, the Employee is unable to perform the essential duties required
of the Employee under this Agreement, even with a reasonable accommodation, for
a period of six (6) consecutive months or a period of one-hundred eighty (180)
days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. The Employee shall
submit to a reasonable number of examinations by the independent medical
professional making the determination of Disability.



iii.
For Cause. The Company may terminate this Agreement and the Employee’s
employment with the Company at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (1) Employee’s conviction of or plea of guilty
or nolo contendere to a felony involving moral turpitude or which results in
material harm to the Company, (2) Employee’s fraud against the Company or any
breach of fiduciary duty owed to the Company, (3) Employee’s theft,
misappropriation or embezzlement of the assets or funds of the Company or any
customer, or engagement in misconduct that is materially injurious to the
Company, (4) Employee’s gross negligence of Employee’s duties or willful
misconduct in the performance of Employee’s duties under this Agreement, and (5)
Employee’s material breach of this Agreement, including any violation of any of
the restrictions set forth in Section 7, which, if capable of being cured, is
not cured to the Board’s



3



--------------------------------------------------------------------------------




reasonable satisfaction within ten (10) business days after written notice
thereof to the Employee.


iv.
Without Cause. Notwithstanding anything in this Agreement to the contrary, the
Company may terminate this Agreement and the Employee’s employment at any time
during the Term without Cause for any reason or no reason at all by providing
the Employee with thirty (30) days’ prior written notice; provided, that during
such thirty (30) day notice period, the Company may, in its discretion, place
restrictions upon the Employee’s contact with the workplace, customers and
other-business related parties.



b.     By Employee. The Employee may terminate this Agreement and his employment
with the Company for any of the following reasons:


i.
For Any Reason. Upon 60 days’ prior written notice delivered at any time after
the first anniversary of the date hereof, the Employee may terminate this
Agreement and his employment hereunder for any reason or no reason at all.



ii.
For Good Reason. The Employee may terminate this Agreement and Employee’s
employment hereunder for “Good Reason” (as hereinafter defined). For purposes of
this Agreement, “Good Reason” shall mean any one of the conditions set forth
below, so long as (1) Employee has provided written notice to the Company of the
existence of such condition within sixty (60) days of its initial existence, (2)
the Company has not remedied the condition caused by the occurrence within
thirty (30) days of such notice, to the extent such condition is capable of
being cured, and (3) the Employee terminates his employment within thirty (30)
days after the end of such thirty (30) day period to remedy such condition. The
following conditions will constitute “Good Reason”: (A) a material diminution in
the Employee’s duties, responsibilities or authority; (B) a breach of a material
term of this Agreement by the Company; (C) the Company materially reduces the
Employee’s Base Salary as in effect from time to time, without the Employee’s
prior written consent; (D) the Company requests that the Employee participate in
an unlawful act; and (E) a material change in the geographic location in which
the Employee must provide services.



c.
Compensation Upon Termination.



i.
Death. Within thirty (30) days following the termination of this Agreement due
to the Employee’s death, the Company shall pay to the Employee’s estate the
Employee’s Base Salary, any Bonus for the year prior to the year in which the
Employee’s death occurs (to the extent unpaid) and Benefits accrued through the
date of the Employee’s death. Upon payment to the Employee of the foregoing
amount, the Company shall have no further obligation or



4



--------------------------------------------------------------------------------




liability to or for the benefit of the Employee under this Agreement, except as
required by applicable law.


ii.
Disability. Within thirty (30) days following the termination of this Agreement
due to the Employee’s Disability, the Company shall pay to the Employee the
Employee’s Base Salary, any Bonus for the year prior to the year in which the
Employee’s termination due to Disability occurs (to the extent unpaid) and
Benefits accrued through the date of the determination of the Employee’s
Disability. Upon payment to the Employee of the foregoing amount, the Company
shall have no further obligation or liability to or for the benefit of the
Employee under this Agreement, except as required by applicable law.



iii.
For Cause. Upon termination of this Agreement for Cause, the Company shall pay
to the Employee the Employee’s Base Salary and Benefits accrued through the date
of the Employee’s termination. Upon payment to the Employee of the foregoing
amount, the Company shall have no further obligation or liability to or for the
benefit of the Employee under this Agreement, except as required by applicable
law.



iv.
Without Cause. In the event the Company terminates this Agreement without Cause,
the Company shall pay to the Employee the sum of: (1) the greater of (A) the
Employee’s Base Salary for the remainder of the Term and (B) twelve (12) months’
Base Salary; (2) the Bonus for the year prior to the year in which the
termination occurs, to the extent unpaid; and (3) the Bonus for the year in
which the termination occurs, based on actual performance and prorated based on
the number of days in such year prior to the date of termination. Items (1) and
(2) above shall be paid in accordance with the Company’s payroll practices in
effect from time to time, but not less frequently than monthly, and Item (3)
above shall be paid in the calendar year following the year with respect to
which the Bonus relates, at the same time that such bonuses are paid to other
Company executives; provided, however, the Employee is not in violation of any
provision of Section 7. Upon payment to the Employee of the foregoing amounts,
the Company shall have no further obligation or liability to or for the benefit
of the Employee under this Agreement, except as required by applicable law.



v.
For Any Reason. In the event the Employee terminates this Agreement with the
Company for any reason other than Good Reason during the Term, the Company shall
pay to the Employee the Employee’s Base Salary, any Bonus for the year prior to
the year in which the Employee’s termination occurs (to the extent unpaid) and
Benefits accrued through the date of the Employee’s termination. Upon payment to
the Employee of the foregoing amount, the Company shall have no further
obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.



5



--------------------------------------------------------------------------------






vi.
For Good Reason. If the Employee terminates this Agreement and the Employee’s
employment for Good Reason, the Company shall pay to the Employee the sum of:
(1) the greater of (A) the Employee’s Base Salary for the remainder of the Term
and (B) twelve (12) months’ Base Salary; (2) the Bonus for the year prior to the
year in which the termination occurs, to the extent unpaid; and (3) the Bonus
for the year in which the termination occurs, based on actual performance and
prorated based on the number of days in such year prior to the date of
termination. Items (1) and (2) above shall be paid in accordance with the
Company’s payroll practices in effect from time to time, but not less frequently
than monthly, and Item (3) above shall be paid in the calendar year following
the year with respect to which the Bonus relates, at the same time that such
bonuses are paid to other Company executives; provided, however, the Employee is
not in violation of any provision of Section 7. Upon payment to the Employee of
the foregoing amounts, the Company shall have no further obligation or liability
to or for the benefit of the Employee under this Agreement, except as required
by applicable law.



vii.
Release. As an additional prerequisite for receipt of the severance benefits
described in Section 5(a)(iv) and (vi) above, the Employee must execute, deliver
to the Company, and not revoke (to the extent the Employee is allowed to do so)
a Release (“Release”) within forty-five (45) days of the date of the Employee’s
termination of employment (the “Release Period”). “Release” shall mean a release
of all claims that the Employee has or may have against the Company, its board
of directors, any of its subsidiaries or affiliates, or any of their employees,
directors, officers, employees, agents, plan sponsors, administrators,
successors, fiduciaries, or attorneys, arising out of the Employee’s employment
with, and termination of employment from, the Company. The Release shall be in a
form that is reasonably acceptable to the Company or the Board and shall be
delivered to the Employee within three (3) business days of the date of
Employee’s termination. Notwithstanding anything to the contrary in this
Agreement, if the Release Period straddles two calendar years, no severance
benefits shall be paid to the Employee until the second calendar year (with any
missed severance payments being paid to the Employee on the first payroll date
occurring in the second calendar year).



6. Indemnification. While employed by the Company, the Company shall cover the
Employee under directors’ and officers’ liability insurance if and to the same
extent that the Company covers its other officers and directors generally by any
such insurance.


7. Restrictive Covenants.




6



--------------------------------------------------------------------------------




a.     Confidentiality. The Employee acknowledges that the Confidential
Information (as defined below) is a valuable, special, sensitive and unique
asset of the business of the Company, the continued confidentiality of which is
essential to the continuation of its business, and the improper disclosure or
use of which could severely and irreparably damage the Company. The Employee
agrees, for and on behalf of himself, the Employee’s legal representatives, and
the Employee’s successors and assigns that all Confidential Information is the
property of the Company (and not of the Employee). The Employee further agrees
that during the Term and at all times thereafter, the Employee (i) will continue
to keep all Confidential Information strictly confidential and not disclose the
Confidential Information to any other person or entity and (ii) shall not,
directly or indirectly, disclose, communicate or divulge to any person, or use
or cause or authorize any person to use any Confidential Information, except as
may be used in the performance of the Employee’s duties hereunder in compliance
with this Agreement and in the best interests of the Company. “Confidential
Information” means all information, data and items relating to the Company (or
any of its customers) which is valuable, confidential or proprietary, including,
without limitation, information relating to the Company’s software, software
code, accounts, receivables, customers and customer lists and data, prospective
customers and prospective customer lists and data, Work Product, vendors and
vendor lists and data, business methods and procedures, pricing techniques,
business leads, budgets, memoranda, correspondence, designs, plans, schematics,
patents, copyrights, equipment, tools, works of authorship, reports, records,
processes, pricing, costs, products, services, margins, systems, software,
service data, inventions, analyses, plans, intellectual property, trade secrets,
manuals, training materials and methods, sales and marketing materials and
compilations of and other items derived (in whole or in part) from the
foregoing. Confidential Information may be in either paper, electronic or
computer readable form. Notwithstanding the foregoing, “Confidential
Information” shall not include information that: (i) becomes publicly known
without breach of the Employee’s obligations under this Section 7.a, or (ii) is
required to be disclosed by law or by court order or government order; provided,
however, that if the Employee is required to disclose any Confidential
Information pursuant to any law, court order or government order, (x) the
Employee shall promptly notify the Company of any such requirement so that the
Company may seek an appropriate protective order or waive compliance with the
provisions of this Agreement, (y) the Employee shall reasonably cooperate with
the Company to obtain such a protective order at the Company’s cost and expense,
and (z) if such order is not obtained, or the Company waives compliance with the
provisions of this Section 7.a, the Employee shall disclose only that portion of
the Confidential Information which the Employee is advised by counsel that the
Employee is legally required to so disclose. The Employee will notify the
Company promptly and in writing of any circumstances of which the Employee has
knowledge relating to any possession or use of any Confidential Information by
any Person other than those authorized by the terms of this Agreement.


b.     Immunity Notice. The Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that: (i) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and made solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Should the Employee file a lawsuit against
the Company for retaliation for reporting a suspected violation of law, the
Employee may disclose the trade secret to the Employee’s attorney and use


7



--------------------------------------------------------------------------------




the trade secret information in the court proceeding, if the Employee: (x) files
any document containing the trade secret under seal, and (y) does not disclose
the trade secret, except pursuant to court order.


c.     Return of Company Property. The Employee will deliver to the Company at
the termination of the Employee’s employment with the Company, or at any other
time the Company may request, all equipment, files, property, memoranda, notes,
plans, records, reports, computer tapes, printouts, Confidential Information,
Work Product, software, documents and data (and all electronic, paper or other
copies thereof) belonging to the Company, which the Employee may then possess or
have under the Employee’s control.


d.     Intellectual Property Rights. The Employee acknowledges and agrees that
all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company of its
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Employee
while employed by the Company (collectively, the “Work Product”) belong to the
Company. All Work Product created by the Employee while employed by the Company
(whether or not on the premises) will be considered “work made for hire,” and as
such, the Company is the sole owner of all rights, title, and interests therein.
All other rights to any new Work Product, including but not limited to all of
the Employee’s rights to any copyrights or copyright registrations related
thereto, are hereby conveyed, assigned and transferred to the Company. The
Employee will promptly disclose and deliver such Work Product to the Company
and, at the Company’s expense, perform all actions reasonably requested by the
Company (whether during or after the Term) to establish, confirm and protect
such ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).


e.     Non-Competition. While employed by the Company and for a period of two
(2) years thereafter (the “Restricted Period”), the Employee shall not, directly
or indirectly, enter into the employment of, render any services to, engage,
manage, operate, join, or own, or otherwise offer other assistance to or
participate in, as an officer, director, employee, principal, agent, proprietor,
representative, stockholder, partner, associate, consultant, sole proprietor or
otherwise, any person that, directly or indirectly, is engaged in the Business
anywhere in the Restricted Area (as hereinafter defined). Notwithstanding the
foregoing, the Employee may own up to two percent (2%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with any
entity that is engaged in the Business so long as the Employee is not an
officer, director, employee or consultant or otherwise maintains voting control,
whether by contract or otherwise, of such entity, and Employee may be a passive
owner of Series B Preferred Stock of the Company and any underlying common stock
into which such Series B Preferred Stock is convertible or any other


8



--------------------------------------------------------------------------------




shares of common stock of the Company or securities convertible into or
exercisable for shares of common stock of the Company. For purposes of this
Section 7, “Restricted Area” means any U.S. state or territory in which the
Company, Fluent, LLC or any of their affiliates has conducted or proposes to
conduct business or offers any services, or any other jurisdiction in or to
which the Company, Fluent, LLC or any of their affiliates has conducted or
proposes to conduct any business or offers any services. For purposes of this
Section 7, “Business” means the business of the Company, Fluent, LLC and its
subsidiaries as described in the recitals to this Agreement, the actual business
of the Company, Fluent, LLC and its subsidiaries as conducted as of the date of
termination, and any anticipated business considered by the Board towards which
the Company, Fluent, LLC or any subsidiaries thereof has taken material steps or
incurred material expenditures in furtherance thereof prior to the termination
date.


f.     Non-Solicitation. During the Restricted Period, the Employee shall not,
directly or indirectly, whether for the Employee’s own account or for the
account of any other person, solicit, attempt to solicit, endeavor to entice
away from the Company, attempt to hire, hire, deal with, attempt to attract
business from, accept business from, or otherwise interfere with (whether by
reason of cancellation, withdrawal, modification of relationship or otherwise)
any actual or prospective relationship of the Company, Fluent, LLC or any of
their affiliates with any person (i) who is or was within the last two (2) years
of termination employed by or otherwise engaged to perform services for the
Company, Fluent, LLC or any of their affiliates including, but not limited to,
any independent contractor or representative or (ii) who is or was within the
last two (2) years of termination an actual or bona fide prospective licensee,
landlord, customer, supplier, or client of the Company, Fluent, LLC or any of
their affiliates (or other person with which the Company, Fluent, LLC or any of
their affiliates had an actual or prospective bona fide business relationship).


g.     Non-Disparagement. The Employee agrees that the Employee will never make
or publish any statement or communication which is false, negative, unflattering
or disparaging with respect to the Company, Fluent, LLC or any of their
respective affiliates and/or any of their respective direct or indirect
shareholders, officers, directors, members, managers, employees or agents. The
foregoing shall not be violated by (i) statements as required in response to
legal proceedings or governmental investigations (including, without limitation,
depositions in connection with such proceedings), and (ii) statements made in
the context of prosecuting or defending any legal dispute (whether or not
litigation has commenced) as between the Employee on the one hand and the
Company on the other.


h.     Non-Interference with Employee’s Agency Rights. The Employee understands
that the terms of this Agreement, including the provisions regarding
confidentiality and non-disparagement, are not intended to interfere with or
waive any right (if any such right otherwise existed) to file a charge,
cooperate, testify or participate in an investigation with any appropriate
federal or state governmental agency, including the ability to communicate with
such agency, such as, but not limited to, the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other securities
regulatory agency or authority, or any other self-regulatory organization, or
any other federal or state regulatory authority (“Government Agencies”), whether
in connection with reporting a possible securities law violation or otherwise,
without notice to Company. This Agreement further does not limit the Employee’s
right to receive


9



--------------------------------------------------------------------------------




a bounty or reward for information provided to any such Government Agencies, to
the SEC staff, or to any other securities regulatory agency or authority.


i.     Rationale for and Scope of Covenants. If any of the covenants contained
in this Section 7 are held to be invalid or unenforceable due to the
unreasonableness of the time, geographic area, or range of activities covered by
such covenants, such covenants shall nevertheless be enforced to the maximum
extent permitted by law and effective for such period of time, over such
geographical area, or for such range of activities as may be determined to be
reasonable by a court of competent jurisdiction and the parties hereby consent
and agree that the scope of such covenants may be judicially modified,
accordingly, in any proceeding brought to enforce such covenants. The Employee
agrees that the Employee’s services hereunder are of a special, unique,
extraordinary and intellectual character and the Employee’s position with the
Company places the Employee in a position of confidence and trust with the
customers, suppliers and employees of the Company. The Employee and the Company
agree that, in the course of employment hereunder, the Employee has and will
continue to develop a personal relationship with the Company’s customers, and a
knowledge of these customers’ affairs and requirements as well as confidential
and proprietary information developed by the Company after the date of this
Agreement. The Employee agrees that it is reasonable and necessary for the
protection of the goodwill, confidential and proprietary information, and
legitimate business interests of the Company that the Employee make the
covenants contained herein, that the covenants are a material inducement for the
Company to employ or continue to employ the Employee and to enter into this
Agreement. For the avoidance of doubt, for purposes of this Section 7, the term
“Company” includes Fluent, LLC and each of its other direct and indirect
subsidiaries of the Company.


j.    Remedies.


i.
The Employee consents and agrees that if the Employee violates any covenants
contained in this Section 7, the Company would sustain irreparable harm and,
therefore, in addition to any other remedies which may be available to it, the
Company shall be entitled to seek an injunction restraining the Employee from
committing or continuing any such violation of this Section 7. Nothing in this
Agreement shall be construed as prohibiting the Company or the Employee from
pursuing any other remedies including, without limitation, recovery of damages.
The Employee acknowledges that Company and each of its direct and indirect
subsidiaries is an express third-party beneficiary of this Agreement and that it
may enforce these rights as a third-party beneficiary. These restrictive
covenants shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of the
Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any restrictive covenant. The Company has fully performed all obligations
entitling it to the restrictive covenants, and the restrictive covenants
therefore are not executory or otherwise subject to rejection and are
enforceable under the Bankruptcy Code. In the event of the breach by the
Employee of any of the



10



--------------------------------------------------------------------------------




provisions of this Section 7, the Company shall be entitled, in addition to all
other available rights and remedies, to terminate the Employee’s employment
status hereunder and the provision of any benefits and compensation conditioned
upon such status. The Company may assign the restrictive covenants set forth in
this Section 7 in connection with the acquisition of all or a part of the assets
of the Company or its subsidiaries, and any such assignee or successor shall be
entitled to enforce the rights and remedies set forth in this Section 7. The
Employee acknowledges and agrees that the Restricted Period shall be tolled on a
day for day basis for all periods in which the Employee is found to have
violated the terms of this Section 7 so that the Company receives the full
benefit of the Restricted Period to which the Employee has agreed.


ii.
In addition, and without limitation to the foregoing, except as required by law,
if (A) the Company files a civil action against the Employee based on the
Employee’s alleged breach of the Employee’s obligations under Section 7 hereof,
and (B) a court of competent jurisdiction issues a judgment that the Employee
has breached any of such obligations and has issued injunctive relief, then the
Employee shall promptly repay to the Company any such severance payments the
Employee previously received pursuant to Section 5.c in excess of the Employee’s
Base Salary and Benefits accrued through the date of the Employee’s termination,
and the Company will have no obligation to pay any of such excess amounts that
remain payable by the Company under Section 5.c.



8. Notice. Any notice required or desired to be given under this Agreement shall
be in writing and shall be addressed as follows:


If to Company:
Fluent, Inc.
 
33 Whitehall Street
 
15th Floor
 
New York, NY 10004
 
Attn: Daniel J Barsky, General Counsel
 
 
If to Employee:
Fluent, LLC
 
33 Whitehall Street
 
15th Floor
 
New York, NY 10004
 
Attn: Ryan Schulke



Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.


11



--------------------------------------------------------------------------------






9. General Provisions.


a.     Amendments. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. No agreements or representations,
verbal or otherwise, express or implied, with respect to the subject matter of
this Agreement have been made by either party which are not set forth expressly
in this Agreement. This Agreement may only be altered or amended by mutual
written consent of the Company and the Employee.


b.     Applicable Law. This Agreement shall be governed in accordance with the
laws of the State of New York regardless of the conflict of laws rules or
statutes of any jurisdiction.


c.     Successors and Assigns. This Agreement will be binding upon the
Employee’s heirs, executors, administrators or other legal representatives or
assigns. This Agreement will not be assignable by the Employee, but shall be
assigned by the Company in connection with the sale, lease, license, assignment,
merger, consolidation, share exchange, liquidation, transfer, conveyance or
other disposition (whether direct or indirect) of all or substantially all of
its business and/or assets in one or a series of related transactions
(individually and/or collectively, a “Fundamental Transaction”). The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Employment Agreement. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Employment Agreement referring
to the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.


d.     No Waiver. The failure of any party to this Agreement to enforce at any
time any of the provisions of this Agreement shall in no way be construed to be
a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.


e.     Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.


f.     Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.




12



--------------------------------------------------------------------------------




g.     Survival. The provisions of Sections 5, 6, 7, and 9 of this Agreement
shall survive the termination of this Agreement for any reason.


h.     Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original of this Agreement and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.


i.     Opportunity to Review. The Employee represents that the Employee has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.


j.     Compliance with Code Section 409A. This Agreement is intended, and shall
be construed and interpreted, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Code Section 409A. For purposes of Code Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Code Section 409A,
either as separation pay or as short-term deferrals to the maximum possible
extent. Any reference to the Employee’s “termination,” “termination of
employment” or “termination of this Agreement” shall mean the Employee’s
“separation from service” as defined in Code Section 409A from the Company and
all entities with whom the Company would be treated as a single employer for
purposes of Code Section 409A. Nothing herein shall be construed as a guarantee
of any particular tax treatment to Employee and the Company shall have no
liability to the Employee with respect to any penalties that might be imposed on
the Employee by Code Section 409A for any failure of this Agreement or
otherwise. In the event that the Employee is a “specified employee” (as
described in Code Section 409A), and any payment or benefit payable pursuant to
this Agreement constitutes deferred compensation under Code Section 409A, then
no such payment or benefit shall be made before the date that is six months
after the Employee’s “separation from service” (as described in Code Section
409A) (or, if earlier, the date of the Employee’s death). Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.


k.     Attorney’s Fees. In any action or proceeding (including any appeals)
brought to enforce any provision of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees and costs.




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


 
 
FLUENT, INC.
RYAN SCHULKE
 
 
By: /s/ Matthew Conlin                      
/s/ Ryan Schulke
Name: Matthew Conlin                           
Date: September 11, 2018











14



--------------------------------------------------------------------------------






EXHIBIT A


1.
Effective Date: September 11, 2018



2.
Employee Name: Ryan Schulke



3.
Position: Chief Executive Officer of the Company



4.
Duties: Responsible for the Company’s vision and strategy; Oversee the Company’s
business and employees; Create and execute the Company’s growth strategy; and
any other duties as determined by the Board.



5.
Location of Employment: Manhattan, New York



6.
Term: Commencing on the Effective Date and ending on the third anniversary
thereafter.



7.
Base Salary: $300,000 per annum



8.
Equity: As granted from time to time by the Compensation Committee of the Board
of Directors. In addition, the RSUs outstanding on the date hereof and granted
as provided for herein shall vest immediately upon: (i) a Change in Control (as
defined below), (ii) a termination of Executive’s employment by Company without
Cause under Section 5.a.iv of the Employment Agreement or a non-renewal by the
Company under Section 1 of the Employment Agreement, (iii) a termination of
employment by Executive for Good Reason under Section 5.b.ii of the Employment
Agreement, or (iv) the Executive’s death or Disability (as defined in Section
5.a.ii of the Employment Agreement). Shares of the Company’s Common Stock shall
generally be issued with respect to the vested RSUs upon the earlier of: (i) a
Change in Control, or (ii) Executive’s “separation from service” as defined for
purposes of Code Section 409A; provided, however, that the delivery of shares
shall be delayed until the earlier of (A) six months following separation from
service, or (B) the Executive’s death, if necessary to comply with the
requirements of Code Section 409A.



For purposes hereof, a “Change in Control” shall mean:


(i) any one person, or more than one person acting as a group, acquires
ownership of common stock of the Company that, together with common stock held
by such person or group, possesses more than 50% of the total fair market value
or total voting power of the common stock of the Company; provided, however,
that if any one person, or more than one person acting as a group, is considered
to own more than 50% of the total fair market value or total voting power of the
common stock of the Company, the acquisition of additional common stock by the
same person or persons will not be considered a Change in Control under this
Agreement. Notwithstanding the foregoing, an increase


15



--------------------------------------------------------------------------------




in the percentage of common stock of the Company owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its common stock in exchange for property will be treated as an
acquisition of common stock of the Company for purposes of this clause (i);


(ii) during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or


(iii) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For purposes of
this Section, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding anything to the
contrary in this Agreement, the following shall not be treated as a Change in
Control under this:


(A) a transfer of assets from the Company to a shareholder of the Company
(determined immediately before the asset transfer);


(B) a transfer of assets from the Company to an entity, 50% or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;


(C) a transfer of assets from the Company to a person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding capital stock of the Company; or


(D) a transfer of assets from the Company to an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in clause (iii) above.






16

